DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed March 02, 2021.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 8 and 15) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 04/13/21 and 05/17/21 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Figures 6A and 6B needed identifying legends for understanding of the drawing.
Correction is required.
No new matter should be entered.
	Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR § 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further, Fig. 6A indicated a bird picture, which is unrelated with the present claims and the invention. No description disclosed in the original specification for this bird as disclosed in 
the drawing. Appropriate correction is required. 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Publication 20220283995 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Publication 20220283995 A1 contain(s) every element of claims 1-20 of the instant application 17/189946 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 20220283995 A1 (i.e. claims 1-20). Claims of the instant application 17/189946, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

9.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
In claim 8, recited the limitations of system and processor. The system and processor as recited in the claim could be reasonably interpreted as software. The software per se, is non-statutory.  In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware to establish a statutory category of invention and enable any functionality to be realized. Examiner suggests change the limitation processor as hardware processor.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 2009/0006156 A1), hereinafter Hunt in view of Al Za’noun et al. (US 2013/0055042 A1), hereinafter Al Za’noun.  
	As for claim 1, Hunt teaches a computer-implemented method, comprising: accessing a plurality of tables that store (i) metadata that characterize a hierarch of exploration data assets, (ii) metadata that characterize a set of data quality rules, (iii) metadata that characterize defects identifiable as data records in the hierarchy of exploration data assets that….to comply with the set of data quality rules (see [0116], metadata in an enterprise or in a data management facility, [0125], multiple hierarchies applied to databases, [0132], access and rules metadata and analysis include,  [0276], relational database including multiple record types, [0391], table implemented to allow depicted relationships, venue group and hierarchy for all groups, [0381]-[0382], hierarchy creation and report selection, applying intrusion detection and prevention technology);
querying the hierarch of exploration data assets according to one or more data quality rules from the set of data quality rules; identifying instances of data records that…..to meet the one or more data quality rules (see [0117], querying, aggregating, calculating, projection based in the query, [0132], access and rules are included);
based on analyzing the instances of data records, calculating one or more data quality metrics for the hierarchy of exploration data assets; and monitoring the hierarchy of exploration data assets based on the calculated one or more data quality metrics (see [0363], analyze metrices, [0387], rules applied in determining whether data is releasable, these rules arranged in hierarchically, [0117], calculate projections and other solutions dynamically and create hierarchical data structures with custom dimensions that facilitate the analysis, [0119], querying statistical metrices or the like).
Hunt teaches the claimed invention including the limitations of data assets that, comply with the set of data quality rules; data records to meet the one or more data quality rules ([0132], [0387]). Hunt does not explicitly teach the limitations of data assets that fail to comply with the set of data quality rules; data records that fail to meet the one or more data quality rules. In the same filed of endeavor, Al Za’noun teaches the claim recited limitations of data assets that fail to comply with the set of data quality rules; data records that fail to meet the one or more data quality rules (see [0041], number of data quality test failures that have occurred for a particular batch of data or data source or client and the percentage of data that is of good quality, [0062]).
Hunt and Al Za’noun both references teach features that are directed to analogous art and they are from the same field of endeavor, such as sampling data quality for enterprise or business, performing statistical analysis for large amount of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al Za’noun’s teaching to Hunt’s system to perform data quality tests on received data and to determine data quality statistics from the execution of the data quality tests. Thus, measure and monitor data accuracy in a timely manner. The monitoring data quality test provide error handling, benchmarking, cost calculation and cost forecasting for the data quality (see Al Za’noun, [0002]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al Za’noun’s teaching to Hunt’s system to perform data quality tests on received data and to determine data quality statistics from the execution of the data quality tests. Thus, measure and monitor data accuracy in a timely manner. The monitoring data quality test provide error handling, benchmarking, cost calculation and cost forecasting for the data quality (see Al Za’noun, [0002]).
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al Za’noun’s teaching to Hunt’s system to perform data quality tests on received data and to determine data quality statistics from the execution of the data quality tests. Thus, measure and monitor data accuracy in a timely manner. The monitoring data quality test provide error handling, benchmarking, cost calculation and cost forecasting for the data quality (see Al Za’noun, [0002]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hunt and Al Za’noun teaches:
wherein querying the hierarch of exploration data assets comprises: running one or more structured query language (SQL) statements to enforce the one or more data quality rule based on the metadata of the set of data quality rules and the metadata of the hierarch of exploration data assets (see Hunt, [0132], [0275]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hunt and Al Za’noun teaches:
further comprising: storing, according to the metadata that characterizes the defects, information capable of identifying the instances of the data records that fail to meet the one or more data quality rules (see Hunt, [0132], [0275]; Also see, Al Za’noun [0041]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hunt and Al Za’noun teaches:
further comprising based on the stored information, calculating one or more data quality metrics for the hierarchy of exploration data assets; and monitoring the hierarchy of exploration data assets based on the calculated one or more data quality metrics (see Hunt, [0119], [0125]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hunt and Al Za’noun teaches:
further comprising: launching a batch job that includes the one or more structured query language (SQL) statements such that monitor the hierarchy of exploration data assets can be monitored (see Hunt, [0119], [0275]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hunt and Al Za’noun teaches:
wherein the plurality of tables further stores metadata of the batch job that characterizes the batch job (see Hunt, [0119], [0339]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Hunt and Al Za’noun teaches:
further comprising: logging information about the batch job each time the batch job runs such that a progress of the data quality metrics over time can be monitored (see Hunt, [0456], [0449]).
Claims 9-14 corresponds in scope claims 2-7 and is similarly rejected. 
Claims 16-20 corresponds in scope claims 2-7 and is similarly rejected. 
Prior Arts
13. 	US 2019/0318021 A1 teaches database contain well data from previously drilled wells. Historical well data contain invalid data, which is taken for granted as being valid data. New data is being input into the database, analyze and verify the new data, ensures the service provider delivers quality work and data to the company upon completion of drilling ([0062]).
	US 2018/0373570 A1 teaches video and image post-processing and a multi-format encode/decode (MFX) to provide hardware-accelerated media data encode and decode. Geometry pipeline and media engine each generate execution threads for the thread execution resources provided by at least one graphics core ([0065]).
	EP1921527A2 teaches  granularity level in response to fault detection, alert triggering, and the like. Future trouble shooting efforts performed with respect to data that is typically collected at an adjustable rate. The embedded historians of the subject innovation supply a direct interface to controllers without employing a transitional layer, and hence provide a substantially higher data exchange rate as compared to conventional PC historians ([0008]).
	US 10621203, US 20170006135, US 20090018996, US 20090006156, US 20080270363, US 6502213, US 6339832, US 6529909, US 6016486, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 

Conclusion
14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
15.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
16.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154    
9/29/22